Case: 10-40840 Document: 00511413539 Page: 1 Date Filed: 03/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 16, 2011
                                     No. 10-40840
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

EMILIO BORJA-ESTRADA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 2:10-CR-277-1


Before WIENER, PRADO and OWEN, Circuit Judges.
PER CURIAM:*
       Emilio Borja-Estrada appeals the sentence of 80 months of imprisonment
imposed following his guilty plea conviction for illegal reentry after deportation.
Borja-Estrada argues that the use of a prior alien smuggling conviction to both
enhance his offense level and to calculate his criminal history score constitutes
impermissible double counting. As Borja-Estrada concedes, his argument is
foreclosed by precedent. See United States v. Kings, 981 F.2d 790, 796 (5th Cir.
1993).     Accordingly, the Government’s motion for summary affirmance is

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40840 Document: 00511413539 Page: 2 Date Filed: 03/16/2011

                               No. 10-40840

GRANTED, its alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                    2